Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/545,809 filed on
August 20, 2019.
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of the foreign application has been received.
Applicant filed a Request for Continued Examination under 37 CFR 1.114 on February 16, 2021 in response to a final rejection dated November 19, 2020 and an advisory action issued February 8, 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e), has been timely paid, the finality of the previous Office action mailed on November 19, 2020 is withdrawn pursuant to 37 CFR 1.114 and applicant' s submission filed June 7, 2013 has been entered.  Claims 1-15 are currently pending.

Allowable Subject Matter
	Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

“based on the first quantized coefficient, quantize the transformed coefficient to create a second quantized coefficient different from the first quantized coefficient, and
perform an entropy coding for the second quantized coefficient to generate an output bit stream, wherein,
the first quantized coefficient is created by applying a first rounding offset value to the transformed coefficient, and
the second quantized coefficient is created by applying a second rounding offset value to the transformed coefficient.”
Therefore, claim 1, as well as claims 2-6 that directly or indirectly depend from it are considered allowable.
With respect to independent claim 7, the aforementioned prior art of record fail to disclose the following limitations of the amended version of the claim. In addition, an updated search results (see Search Results dated 03/15/2021, Notice of References Cited and ip.com searches) failed to find an applicable prior art that would disclose the following limitations of claim 7:
“determining a first rounding offset value using a transformed coefficient of the first video data;
creating second video data including a first quantized coefficient by applying the first rounding offset value to the first video data;
determining a second rounding offset value using the first quantized coefficient of the second video data; and
second quantized coefficient by applying the second rounding offset value to the first video data.”
Therefore, claim 7, as well as claims 8-15 that directly or indirectly depend from it are considered allowable.
Furthermore, Applicant has filed a Terminal Disclaimer on October 7, 2020 under the provisions of 37 CFR 1.321 and paid the fee pursuant to 37 CFR 1.20(d) to overcome double patenting rejection over US Patent No. 10,432,935.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Ugur, US 2016/0381385 A1, discloses apparatus and method for video encoding.
Li et al., US 2017/0142418 A1, discloses unified intra block copy and inter prediction modes.
Li et al., US 2017/0318301 A1, discloses adjustments to encoding and decoding.
Nagayama et al., US 2016/0323579 A1, discloses video encoding device and method.
Xu et al., “A Fine Rate Control Algorithm with Adaptive Rounding Offsets (ARO)”, IEEE Trans. on Circuits and Systems for Video Technology. Vol. 19, No. 10, October 2009, pp. 1424-1435.
Abrahamsson, “Variance Adaptive Quantization and Adaptive Offset Selection in High Efficiency Video Coding”, Uppsala University, February 2016, pp. 1-43.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485